Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 1 of 12 PagelD: 776

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MICROBILT CORPORATION,

Plaintiff, Civil Action No. 19-637 (MAS) (LHG)

v. MEMORANDUM OPINION

BAIL INTEGRITY SOLUTIONS, INC., et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Bail Integrity Solutions, Inc. (“Bail
Integrity”) and Thomas Brian Shirah’s (“‘Shirah”) (collectively, “Defendants”) Motion for Partial
Summary Judgment. (ECF No. 40.) MicroBilt Corporation (“MicroBilt” or “Plaintiff”) opposed
(ECF No. 45), and Defendants replied (ECF No. 47). The Court has carefully considered the
parties’ submissions and decides the matter without oral argument pursuant to Local Civil Rule
78.1. For the reasons set forth below, Defendants’ Motion is denied.

1. BACKGROUND

Plaintiff is a consumer reporting agency and reseller of consumer credit information.
(Compl. { 5, ECF No. 1.) “In that capacity, [Plaintiff] maintains a. . . database of consumer credit
information, allowing its .. . customers to purchase access to such information for their lending,
leasing, collections, and risk management needs.” (/d.) In 2018, Plaintiff began offering a Mobile
Device Verification service (“MDV”), which allows customers to confirm that an applicant for

financial services owns a valid mobile phone number. Ud. § 9.)
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 2 of 12 PagelD: 777

As a reseller of consumer credit information, Plaintiff is required to comply with various
consumer data protection statutes and regulations, including the Fair Credit Reporting Act
(“FCRA”) and the Gramm-Leach Bliley Act (“GLBA”). (Ud. § 6.) Plaintiff alleges that, to ensure
compliance with such requirements, it requires customers “to be fully credentialed and approved
as authorized end users of [its] services.” (Jd § 7.) The credentialing process includes:
(1) completion of the User Agreement, the Application for Use of Consumer Reports, and the On-
Site Business Inspection and Verification form; (2) an extensive background check on the business
and its principals and/or owners; and (3) compliance review and management approval. (/d.)
Plaintiff alleges it only provides services to “those businesses that demonstrate a legitimate
‘permissible purpose’ as defined under the FCRA, [or] a legitimate ‘permitted use’ as defined
under the GLBA.” Ud. § 8.)

Plaintiff alleges that, on July 26, 2018, Bail Integrity, a registered bail bondsman service,
entered into a User Agreement for its services. (id. J 14, 15; see User Agreement, Ex. A to
Compl. 1-5, ECF No. 9-1.) The User Agreement contained Plaintiffs standard terms and
conditions. (Compl. § 15.) According to Plaintiff, by entering the User Agreement, Bail Integrity
certified: (1) it would only use the service for a “‘permissible purpose’ as defined in the FCRA or
‘permitted use’ under the GLBA” and “no other purpose or use”; (2) “all Information will be held
in strict confidence”; and (3) “the Confidential Information disclosed to it by [Plaintiff] shall not
be disclosed to any third party and shall be used only for the purposes herein.” (/d. J 16.)

Plaintiff alleges that, on the same day Bail Integrity entered the User Agreement, Thomas
Brian Shirah, Bail Integrity’s CEO, signed an Addendum to use Plaintiff's MDV service. Ud. ¥ 15;
see Addendum, Ex. A to Compl. 6, ECF No. 9-1.) The Addendum specified that “consumer

consent guidelines and language [are] required to be implemented in any use of the MicroBilt
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 3 of 12 PagelD: 778

Mobile Device Verification products and services.” (Compl. § 17.) Plaintiff alleges that this
provision required Bail Integrity to “provide a version of its hard copy consumer agreement and/or
provide screenshots of its online consumer consent process with the required language included,
prior to use of such MicroBilt products and services, and upon request thereafter for audit and
compliance purposes.” (/d.)

Shirah also completed an Application for Access to Consumer Reports and FCRA Related
Data. Ud. § 18; Appl., Ex. B to Compl., ECF No. 9-2.) Bail Integrity allegedly indicated on the
Application that Plaintiff's services would be used for credit extension, account review, account
collection, and bankruptcy filing, as allowed under the FCRA, as well as for fraud prevention,
credit and collection activity, skip tracing, and asset verification searches, as allowed under the
GLBA. (/d. §§ 18-19.) In a Letter of Intent, Bail Integrity allegedly indicated it would use
Plaintiff's services to determine whether clients under bail or being considered for bail were using
other persons’ social security numbers. (/d. §] 21; Letter, Ex. C to Compl., ECF No. 9-3.)

On January 8, 2019, Motherboard published an article with the following subheading:
“T-Mobile, Sprint, and AT&T are selling access to their customers’ location data, and that data is
ending up in the hands of bounty hunters and others not authorized to possess it, letting them track
most phones in the country.” (Compl. § 22.) The article’s author, Joseph Cox, reported that he paid
$300 to a bounty hunter affiliated with Bail Integrity to geolocate, or “ping” a phone number,
which the bounty hunter did with the owner of the phone’s consent. (/d. [] 22, 25.) The article also
reported that Plaintiff sold its geolocation services to various private industries with little
oversight. (/d. { 23.) Through the article, Plaintiff learned its MDV service was being resold to

unlicensed end users on the black market. /d. 4 25.)
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 4 of 12 PagelD: 779

Plaintiff filed the instant Complaint against Defendants alleging the following claims:
Count One—Breach of Contract; Count Two—Breach of Duty of Good Faith and Fair Dealing;
Count Three—Fraudulent Misrepresentation; and Count Four—Misappropriation of Trade Secrets
in violation of the Defend Trade Secrets Acts (“DTSA”), 18 U.S.C. §§ 1836, et seg. Defendants
subsequently moved to dismiss the matter. In its November 25, 2019 memorandum opinion
(“Mem. Op.,” ECF No. 22), the Court dismissed Count One and Count Two as to Shirah and
dismissed Count Four as to all Defendants. (/d. 10-13.) In the instant motion, Defendants moved
for partial summary judgment pursuant to Federal Rule of Civil Procedure 5 6! as to Count Three—
Fraudulent Misrepresentation. (See generally, Defs.” Mem., ECF No. 40-1.)
118 LEGAL STANDARD

Pursuant to Rule 56(a), “[a] party may move for summary judgment, identifying each claim
or defense—or the part of each claim or defense—on which summary judgment is sought.” Fed.
R. Civ. P. 56(a), Summary judgment is appropriate where “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” /d. An issue is genuine if
there is sufficient evidentiary support such that “a reasonable jury could return a verdict for the
nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material
if it has the ability to “affect the outcome of the suit under governing law.” Kaucher v. Cnty. of
Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson, 477 U.S. at 248). The party moving for
summary judgment has the initial burden of proving an absence of a genuine dispute of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

 

1 All references to a “Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.

4
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 5 of 12 PagelD: 780

If the non-moving party bears the burden of proof at trial, the movant may discharge its
burden by pointing to an absence of evidence necessary to support the non-movant’s claim. Id. at
325, Alternatively, a moving party may submit affirmative evidence that negates a material
element of the non-moving party’s claim. /d. If the movant brings affirmative evidence or makes
a showing that the non-movant lacks evidence essential to its claim, the burden shifts to the
non-moving party to “set forth specific facts showing that there is a genuine [dispute] for trial.”
Fed. R. Civ. P. 56(e); Celotex, 477 U.S. at 321 & n.3. The burden of persuasion, however, rests on
the non-moving party to establish each element necessary to succeed on the claims on which it
bears the burden of proof at trial. Jd. at 322.

To decide whether a genuine dispute of material fact exists, the Court must consider all
facts, drawing all reasonable inferences in a light most favorable to the non-moving party.
Kaucher, 455 F.3d at 423. On a motion for summary judgment, “the judge’s function is not... to
weigh the evidence and determine the truth of the matter but to determine whether there is a
genuine [dispute] for trial.” Anderson, 477 U.S. at 249. Absent a genuine dispute for trial, summary
judgment as a matter of law is proper.

Ii. DISCUSSION

As discussed more fully below, Defendants’ motion for partial summary judgment is

denied because a genuine dispute of material fact exists as to Defendants’ intent to commit fraud

prior to signing the July 2018 contract documents.
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 6 of 12 PagelD: 781

A. Parties’ Positions

Defendants argue that because of the economic loss doctrine,” Count Three—Fraudulent
Misrepresentation, is a fraudulent inducement claim. (Defs.” Moving Br. 6, ECF No. 40-1.)
Defendants assert that in order to satisfy a fraudulent inducement claim, Plaintiff must establish
five elements: “(1) a material representation by defendant of a presently existing or past fact;
(2) knowledge or belief by the defendant of its falsity; (3) an intent that the plaintiff rely upon it;
(4) reasonable reliance by the plaintiff, and (5) resulting damage to the plaintiff.” Ud. at 7); See
also Farris v. Cnty. of Camden, 61 F. Supp. 2d 307, 340 (D.N.J. 1999) (internal citation omitted).
Without specifying which element Plaintiff has failed to satisfy, Defendants contend that there is
no evidence that shows they induced Plaintiff to give them access to the MDV service for unlawful
purposes. (See generally Defs.” Moving Br.) In support of their contention, Defendants emphasize
that one sale of a single ping for a $300 monetary gain is too little of a profit for Defendants to
have intentionally risked the consequences of a fraudulent scheme. (See id. at 7-8.)

Plaintiff argues that drawing all reasonable inferences in the light most favorable to the
non-moving party, a reasonable jury would “determine that Defendants never intended to keep
their promise to only use MicroBilt’s services for legally permissible purposes.” (Pl.’s Opp’n Br.
1, ECF No. 45.) First, Plaintiff presents evidence that Bail Integrity’s owner and CEO, Shirah, was
the only individual at Bail Integrity who had access to the MDV service. (/d. at 5.) For example,
Bail Integrity’s then Operations Director, Michael Woody, and then Director of HR, Joshua

Norvell, testified that only Shirah had access to the MDV services. U/d.; see also Woody Dep. Tr.

 

* “Generally, the economic loss doctrine prohibits [a] plaintiff] ] from recovering in tort economic
losses to which [it is] entitled only by contract. Whether a tort claim can be asserted alongside a
breach of contract claim depends on whether the tortious conduct is extrinsic to the contract
between the parties.” Arcand v. Brother Int’l Corp., 673 F. Supp. 2d 282, 308 (D.N.J. 2009)
(internal citations omitted).
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 7 of 12 PagelD: 782

37:7-12, Ex. A to Jacobovitz Decl., ECF No. 45-5; Norvell Dep. Tr. 28:7-12, Ex. B to Jacobovitz
Decl., ECF No. 45-6.) This is corroborated by Mathew Roesly’s, MicroBilt’s New Business
Account Manager, declaration that Shirah admitted to him that he was the only person at Bail
Integrity that had access to the MDV service, and that his team does not have access to it. (Pl.’s
Opp’n Br. 5; Roesly Decl. {9 7, 9, ECF No. 45-1.) Despite Shirah’s claim that Bail Integrity did
not use MicroBilt’s MDV service (Shirah Dep. Tr. 71:25, 72:1-10, Ex. G to Jacobovitz Decl., ECF
No. 45-11), Plaintiff puts forward evidence that username “bshirah@bailintegritysolutions.com”
accessed the MDV service on a total of 72 occasions. (See Jan. 2019 E-Mails Bates Range MB
760-763, Ex. F to Jacobovitz Decl., ECF No. 45-10.)

Although Defendants assert that the Motherboard article did not mention “Bail Integrity”
or that the “bounty hunter” that sold Microbilt’s data services to it was in any way affiliated with
Bail Integrity (Defs.’ Moving Br. 3), Plaintiff offers evidence demonstrating that Bail Integrity
was responsible for this transaction. In order to determine which of its customers was ultimately
responsible for selling the ping to Joseph Cox, Plaintiff ran an internet search using available
information within the article—such as the referenced date, cell phone carrier, and location—-and
found a cell phone number that belonged to a New York Motherboard associate of Joseph Cox.
(Pl.’s Opp’n Br. 7; Page Decl. § 6a, ECF No. 45-3.) After searching for a customer account that
was associated with the cell phone number within MicroBilt’s system, Plaintiff determined that
the phone number was tied to an MDV transaction performed by Bail Integrity. (P1.’s Opp’n Br.
7; Page Decl. § 6c.) Plaintiff was able to link the transaction to Bail Integrity because Plaintiff
assigns each of its customers a unique code that is tied to that customer’s account, and when a
customer uses MDV to geolocate a cell phone, that use is tied to the customer’s specific code. (/d.)

In addition, the transaction matched Bail Integrity’s unique IP address. (Page Decl. {f 6c, 7.)
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 8 of 12 PagelD: 783

MicroBilt’s technology partner, Bail Bond Technologies, also confirmed that Bail Integrity was
responsible for the transaction. Ud. { 8.)

Although Defendants insist that “no evidence exists to identify who gained access to Bail
Integrity’s account” (Defs.’ Moving Br. 4), it is unclear whether Defendants are attempting to
argue that someone other than Shirah within Bail Integrity gained access to their account, or that
someone outside Bail Integrity somehow gained access to their account. In any event, Defendants
offer no evidence to support either position. In addition, Plaintiff argues that Defendants’ refusal
to comply with Plaintiffs audit request also raises the likelihood that Defendants were responsible
for the transaction with Joseph Cox.? (See Pl.’s Opp’n Br. 8, 18.)

Next, Plaintiff argues that it has established each element required for its fraudulent
inducement claim. (See id. at 10-19.) Plaintiff argues that it has established the first element of its
claim, namely that Defendants made a representation regarding a presently existing fact through
the Letter of Intent and the Access Application. (/d. at 12.) According to Plaintiff, Bail Integrity’s
statements in the Letter of Intent that it only planned to use MicroBilt’s services to prevent fraud
from persons under bail and being considered for bail represent that Defendants would only use
MicroBilt’s services for lawful purposes. (See id. at 12-13.) Plaintiff then attempts to establish the
second element of fraudulent inducement, which the Court will discuss in the next section. Plaintiff
also explains why the two reliance elements are met. (See id. at 13.) The last element of damage
is set forth in the original Complaint. (Compl. { 26.) In their reply, Defendants have not challenged

any of the elements required to establish fraudulent inducement except the second element—

 

3 Plaintiff asserts that “[t|he audit request was consistent with the original contract” between the
parties as both the MDV Addendum and User Agreement required Bail Integrity to “submit to
audits, and provide such consumer consent and/or other verification of legitimate access to
MicroBilt’s products and services.” (Pl.’s Opp’n Br. 8-9.)

8
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 9 of 12 PagelD: 784

knowledge of or belief by the defendant of the falsity of its material representation, or simply the
element of fraudulent intent before the parties contracted.’ (See generally Defs.’ Reply Br., ECF
No. 47.)

B. A Genuine Dispute of Material Fact Exists as to Defendants’ Intent to
Commit Fraud before the Parties Contracted

Plaintiff attempts to establish the element of fraudulent intent by circumstantial evidence.
(See Pl.’s Opp’n Br. 11.) The Third Circuit has held that:

[i]ntention may be derived from circumstantial evidence such as utter recklessness

and implausibility of the statement in light of subsequent acts and events, a showing

that the promisor’s intention to perform was dependent upon contingencies only

known to him, or evidence showing at the time of the promise that the promisor

could not or would not fulfill the promise.

Luscko v. Southern Container Corp., 408 F. App’x 631, 634-35 (3d Cir. 2010). First, Plaintiff
argues that a reasonable jury could infer that Defendants intended the scheme all along because of
the short time frame between the beginning of the parties’ contractual relationship, July 2018, and
when Defendants allegedly began selling pings, December 2018. (PI.’s Opp’n Br. 14.)

Second, Plaintiff argues that the record reflects Shirah’s conflicting motives to enter into a
contract with MicroBilt and that such conflicting motives also speak to Defendants’ intent to
defraud before contracting. (Id. at 15.) Specifically, Plaintiff points to Shirah’s deposition
testimony in which he claimed that Bail Integrity contracted with MicroBilt because Bail Bond
Technologies, Bail Integrity’s software vendor and MicroBilt’s technology partner, “made it a

requirement for [Bail Integrity] to use it.” (Shirah Dep. Tr. 22:9-15, 49:6—7.) Nevertheless, Bail

Integrity’s then Operations Director, Michael Woody, stated that he was not aware that Bail Bond

 

4 Drawing all reasonable inferences in the light most favorable to Plaintiff, knowledge of or belief
by Defendants of the falsity of the material representation of planning to use Plaintiff's service for
a lawful purpose is the equivalent of intending to use Plaintiffs service for an unlawful purpose
or intending to defraud Plaintiff. See generally Farris, 61 F. Supp. 2d at 307.

9
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 10 of 12 PagelD: 785

Technologies required Bail Integrity to contract with MicroBilt. (See Woody Dep. Tr. 17:15—-18,
18:5-13.) According to Michael Woody, Bail Integrity decided to contract with MicroBilt because
“lits] data entry program was much cheaper than Captira.” (U/d. at 18:16-22, 19:1-10.) Woody
claimed that he and Shirah discussed the cost of MicroBilt’s service at a conference table in the
office, assessed the price together, and Shirah initiated the talks with MicroBilt. (/d.) Woody also
remarked that Shirah “appeared very interested in contracting with MicroBilt.” (/d@.) In addition,
Shirah testified regarding his concerns about MicroBilt’s services such as a lack of customer
service, a non-user-friendly interface, and lack of training. (Shirah Dep. Tr. 48:2-6.) But when
questioned whether Shirah was aware of those issues before or after contracting with MicroBilt,
Shirah did not offer a clear answer to the question. (/d. at 48:24-25, 49:1-2.)°

In their reply, Defendants argue the fact that Shirah accessed the MDV service multiple
times during the first four months for proper and lawful purposes demonstrates that Shirah
intended to enter into the contract with MicroBilt for such proper and lawful purposes. (See Defs.’
Reply Br. 4.) Defendants offer Michael Woody’s testimony that “Shirah would have to be a
‘dummy’ to risk his business and exposure in a lawsuit for a paltry $300,” in support of their
argument that “[i]f misusing the service for financial gain was Shirah’s intent, one lone sale of a
ping for $300 is hardly indicative of such intent.” (Id.; see Woody Dep. Tr. 100:12-15, 101:5—22,
102:1-9, Ex. F. to Hilliard Decl., ECF No. 40-9.) Ultimately, Defendants attempt to convey the
idea that because a single transaction of selling a ping for $300 would not have been worth the
risk, and would have been against their economic interests, this could not have been their motive.

Defendants argue:

 

> Shirah answered, “[w]e learned this when, you know, we didn’t—we tried to do business with
MicroBilt when we were at Lion Surety Services, and that’s how I knew Matt to start with.”

10
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 11 of 12 PagelD: 786

There is simply no rational reason why Shirah would have gone to the trouble of

fraudulently inducing MicroBilt to give his company access to the software in July

2018, all for the purpose of waiting four months to sell one ping in December 2018 for

$300. No reasonable juror could conclude this was fraud.

(Defs.’ Reply Br. 5.)

Defendants’ arguments, however, only tend show that they dispute Plaintiff's factual
contention that Defendants had fraudulent intent before contracting. When drawing all reasonable
inferences in the light most favorable to the non-moving party, MicroBilt, the Court finds that a
reasonable jury could find that Defendants never intended to keep their promise to only use
MicroBilt’s services for legally permissible purposes. For example, Defendants’ argument that
they accessed MicroBilt’s service numerous times for lawful purposes would not necessarily show
that they never intended to use the service for unlawful purposes, because a history of accessing
the service for lawful purposes can also have the effect of making sporadic access for unlawful
purpose less likely to be detected. If the facts were to show that Defendants always accessed
MicroBilt’s services for unlawful purposes, it would tend to prove that Defendants never intended
to use the service for any lawful purposes.

As to Defendants’ argument that economic interest cannot justify a single sale of $300, a
possible alternative explanation is that Defendants intended to make more profits from selling the
pings but were immediately caught after only making a $300 gain. Considering this possible
alternative explanation, and Plaintiff's evidence demonstrating Shirah’s conflicting motives for
contracting with MicroBilt, the Court finds that there exists a genuine dispute of material fact as
to whether Defendants had fraudulent intent before entering into the contract with MicroBilt. See
Farris, 61 F. Supp. 2d at 351 (denying motion for summary judgment because the record contained

conflicting admissible evidence on the issue of whether the defendant intended to defraud the

plaintiff).

1]
Case 3:19-cv-00637-MAS-LHG Document 52 Filed 07/29/21 Page 12 of 12 PagelD: 787

Cc. Count Three—Fraudulent Misrepresentation—Is Not Barred by the
Economic Loss Doctrine

In their reply brief, Defendants attempt to revisit the economic loss doctrine. (See Defs.’
Reply Br. 1-3.) Defendants argue that Count Three should be barred by the doctrine because “the
alleged ‘false representation’ of fact cannot be the same promises made in the underlying contract,
because otherwise every breach of a written promise in a contract would also be subject to a claim
in tort.” Ud. at 3.) As the Court explained in its November 25, 2019 memorandum opinion,
however, Defendants’ argument is unpersuasive because the conduct alleged is extrinsic to the
parties’ contract and, consequently, the economic loss doctrine does not bar Count Three. (Mem.
Op. 12-13.) Specifically, the Court disagrees with Defendants’ interpretation of Arcand v. Brother
Int'l Corp. Consistent with the Court’s November 25, 2019 memorandum opinion, the Arcand
court found that “a plaintiff may be permitted to proceed with tort claims sounding in fraud in the
inducement so long as the underlying allegations involve misrepresentations unrelated to the
performance of the contract, but rather precede the actual commencement of the agreement.”
Arcand, 673 F. Supp. 2d at 308. Here, the fraudulent inducement claim is not related to the
performance of the contract, and it precedes the actual commencement of the contract. The
economic loss doctrine, therefore, does not bar Count Three.
IV. CONCLUSION

For the foregoing reasons, the Court denies Defendants’ motion for partial summary

judgment. An order consistent with this Memorandum Opinion will be entered.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

12
